Pee Cueiam,
This case involved questions of fact relating to the defendant company’s negligence, as the proximate cause of the death of plaintiff’s husband, and also to the alleged contributory negligence of said deceased. Under the testimony before the court, these questions were manifestly for the exclusive consideration of the jury, and they were accordingly submitted to them in an impartial and fully adequate charge to which no just exception can be taken. By their verdict the jury definitively determined all the material questions of fact in favor of the plaintiff; and we find nothing in the record to justify us in disturbing the judgment entered on the verdict. The case was ably and accurately tried. It is not our purpose to notice the specifications of error in detail. To do so, would consume much time to no good purpose. The assignments of error are all overruled and the judgment is affirmed.